Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 1806
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



1806

we have not washd this week. I hope mr Adams has things enough. if the weather Should be good I can Send him Some on wednesday, if you can send me word whether he wants them—and he will also let me know when to Send the Horse and chaise for you—Sister cranch is better than she was She looks quite paled down.
My Love to your Sister / from /  your affectionate / Mother  
Abigail Adamsthank miss white for the trouble she took for me. I liked the things well
